Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Jerry Edmond Broadway, Appellant                      Appeal from the 6th District Court of Red
                                                       River County, Texas (Tr. Ct. No. CR02492).
 No. 06-17-00192-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. Therefore, we modify the trial court’s judgment by deleting the order to pay attorney
fees from the judgment. We modify the judgment to reflect that the correct amount of court costs
is $744.25 and affirm the judgment, as modified.
       We further order that the appellant, Jerry Edmond Broadway, pay all costs of this appeal.


                                                      RENDERED FEBRUARY 15, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk